Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is FINAL.
Status of the Claims
	Claims 1-2, 4-12, 14 are pending.  Claims 4-12, and 14 stand withdrawn.

Response to Argument/Amendment
	In the response received 2/22/2022, Applicant argues that the art of record fails to teach either 1,2-di-t-butoxysilane or 1,1-di-t-butoxydisilane.  In contrast, Applicant argues that the instant claims require three alkoxy substituents on one of the silicon atoms.  It should be noted that these compounds were removed from the last claim set and the claims were improperly amended since no strikethroughs are present (see objection below).  Claims 1 and 2 are taken as having been amended.  
	In view of the amendment, Applicant argument is persuasive because the genus requires at least one alkoxy on both silicon atoms, and the genus requires at least one hydrogen atom on both silicon atoms.  
Claim Rejection – 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2 is/are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as being anticipated by US-20070173072 (“the ‘072 publication”).
The ‘072 publication teaches for example:
[0022] In the present invention, an alkoxydisilane as a starting material is a compound represented by the following formula. H.sub.nSi.sub.2(OR).sub.6-n (In the above formula, R is an alkyl group of carbon number from 1 to 6, and n is an integer from 0 to 5.) 
[0023] Specified examples include monoalkoxydisilane, dialkoxydisilane, trialkoxydisilane, tetraalkoxydisilane, pentaalkoxydisilane, hexaalkoxydisilane and the like. The preferable compound is one where n in the above formula is 2 and less. Examples of the preferable disilane compound include tetraethoxysilane and hexaalkoxysilane, and particularly preferable compound is hexaalkoxysilane. In addition, the alkoxydisilane has preferably an alkoxy group having carbon number from 1 to 6, and an ethoxy group is particularly preferable. 
[0024] The specific example of the alkxysilane includes a monoalkoxydisilane such as monomethoxydisilane, monoethoxydisilane, monopropoxydisilane and monobutoxydisilane; a dialkoxydisilane such as dimethoxydisilane, diethoxydislane, propoxydisilane and dibutoxydisilane; a trialkoxydisilane such as trimethoxydisilane, triethoxydisilane, tripropoxydisilane and tributoxydisilane; a tetraalkoxydisilane such as tetramethoxydisilane, tetraethoxydisilane, tetrapropoxydisilane and tetrabutoxydisilane; a pentaalkoxydisilane such as pentamethoxydisilane, pentaethoxydisilane, pentapropoxydisilane and pentabutoxydisilane; a hexaalkoxydisilane such as hexamethoxydisilane, hexaethoxydisilane, hexapropoxydisilane and hexabutoxydisilane. Among these, tetraethoxydisilane and hexaethoxydisilane are more preferable. The most preferable is hexaethoxydisilane.
Thus, the genus is overlapping and the examples teach triethoxydisilane for example.  Given that triethoxydisilane is taught one skilled in the art could at once envisage the 1,1,1 aspect of the substituents since there are only 1,1,2 and 1,1,1 as possibilities.  Further, the art teaches at least tetraalkoxydisilane and pentamethoxydisilane. Further, it should be noted that pentamethoxydisilane has one possibility.

Issue Necessitated by Applicant Action
Claim Objections
Claim 1 and 2 are objected to because of the following informalities:  Applicant amended the claims from the last response but fails to show the amendment with a strikethrough although the claim identified is correct.  Appropriate correction is required.  In the action mailed 7/23/2022 there were 6 compounds listed in claim 1, and 5 compounds listed in claim 2.  In the present response, there are 4 compounds listed in claim 1, and 3 compounds listed in claim 2.  The claim are currently improper because the claims were improperly amended.  Examiner is taking the position that the intent of the instant claims is that of an amendment given the claim identifier.

Conclusions
No claims allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLINTON A BROOKS whose telephone number is (571)270-7682.  The examiner can normally be reached on M-F 8-5 with flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on 571-272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CLINTON A BROOKS/Primary Examiner, Art Unit 1622